Citation Nr: 1601319	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  09-314 50	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


A. Tenney, Associate Counsel 




INTRODUCTION

The Veteran, who is the appellant, had active service from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO in Montgomery, Alabama, which denied the claim.  In an August 2009 substantive appeal, the Veteran requested a videoconference hearing before a member of the Board to be held at the RO.  The Veteran withdrew the Board hearing request in an August 2014 submission. 


FINDINGS OF FACT

1.  For the period from April 30, 2008 to July 30, 2013, service-connected disabilities have had a combined disability rating of 90 percent, with at least one service-connected disability rated 60 percent disabling. 

2.  For the period from April 30, 2008 to July 30, 2013, service-connected disabilities prevented the Veteran from retaining (maintaining) substantially gainful employment.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, for the period from April 30, 2008 to July 30, 2013, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).    





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board is granting a TDIU, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Entitlement to TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2014).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran contends generally that he has been unable to obtain or sustain any form of substantially gainful employment due to service-connected disabilities.  Specifically, in a September 2015 Appellant's Brief, the representative contended that the evidence of record reflects unemployability due to service-connected disabilities prior to July 30, 2013.  

Initially, the Board will address the relevant period on appeal.  In this case, from April 30, 2008 (the date of claim) to July 30, 2013 (the date a 100 percent combined disability rating and special monthly compensation was awarded), the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  In April 2008, the combined schedular disability rating was
 90 percent, which included the following disabilities: coronary artery disease rated as 60 percent disabling, post-traumatic stress disorder (PTSD) rated as 50 percent disabling, diabetes mellitus Type II rated as 20 percent disabling, tinnitus rated as 10 percent disabling, bilateral peripheral neuropathy each rated as 10 percent disabling, and bilateral hearing loss, erectile dysfunction, scarring from left internal mammary artery graft, and scarring from a saphenous vein graft, all rated as noncompensable (0 percent).  As the Veteran had a single disability rated 40 percent or more (coronary artery disease), and as the combined schedular disability rating was 90 percent, the eligibility requirements of 38 C.F.R. § 4.16(a) were met from April 30, 2008 to July 30, 2013.  

For the period from July 30, 2013 forward, pursuant to an August 2013 rating decision of the RO, the Veteran was awarded a 100 percent disability rating for coronary artery disease, a 100 percent combined disability rating, and special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (West 2014) and 38 C.F.R. § 350(i) (2015).  In Bradley v. Peake, 22 Vet. App 280 (2008), the Court held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C.A. § 1114(s) by having an 'additional' disability of 60 percent or more ('housebound' rate).  In Bradley the Court held that a TDIU was warranted in addition to a schedular 100 percent rating where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Bradley, 22 Vet. App at 293.  This case is distinguishable from Bradley because, while the Veteran is in receipt of a 100 percent schedular disability rating for one service-connected disability (coronary artery disease) from July 30, 2013, he is also in receipt of SMC for the same period.  As such, the period on appeal for entitlement to a TDIU is limited from April 30, 2008 (the date of claim) to July 30, 2013 (the date the Veteran was assigned a 100 percent combined disability rating and SMC) and the issue of entitlement to a TDIU from July 30, 2013 is rendered moot.  Sabonis v. Brown, 6 Vet app. 426 (1994).   

Next, the Board must address the date on which the Veteran first stopped working at a full-time, substantially gainful job.  Having reviewed all the evidence of record, the Board finds the evidence is at least in equipoise that the Veteran first became unemployed in August 1997.  A VA Form 21-8940 "Veteran's Application for Increased Compensation Based on Unemployability" received by VA reflects that the Veteran "last worked full-time" for the previous employer in August 1997.  A January 2009 supplemental statement of the case notes the Veteran last worked in 1997, and a March 2011 VA examination report reflects the Veteran reported not working for approximately the "last 10 to 20 years."   

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevented obtaining or maintaining substantially gainful employment.  August 2008, March 2010, July 2013 VA examinations reports note that the Veteran was not currently employed due, in part, to medical problems of coronary artery disease, diabetes mellitus Type II, and PTSD.  

In April 2008 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that the highest education level he achieved was four years of high school and did not have any other education or training before or after becoming too disabled to work.  October 2007 and December 2007 VA examination reports reflect the Veteran reported initially leaving the workforce in August 1997 due to a non-service-connected back fracture.  In a November 2008 notice of disagreement, the Veteran stated that his health had substantially deteriorated proximately due to service-connected disabilities. 

An August 2008 VA examination report reflects that the Veteran reported being unemployed because of service-connected PTSD symptoms.  At the August 2008 examination, the examiner opined that service-connected diabetes, coronary artery disease, and bilateral peripheral neuropathy would create a difficult work situation where heavy and/or light physical labor was required.  The VA examiner also opined that the current diabetes, coronary artery disease, and peripheral neuropathy should not impact the Veteran's ability to perform sedentary jobs to the degree that render him unemployable.  A May 2009 VA "diabetology education note" reflects "uncontrolled" diabetes and exercise restrictions proximately due "to heart."  The Board notes that, at the time of the May 2009 "diabetology education note," the Veteran was in receipt of a 60 percent disability rating for coronary artery disease and a 20 percent disability rating for diabetes mellitus Type II. 

At a 2009 Board hearing before the undersigned, the Veteran's spouse testified that service-connected disabilities prevented the Veteran from performing any "physical work" while at home, including cutting the grass.  See June 2009 Board hearing transcript.  At a March 2011 VA examination, the Veteran reported being unemployed for the past "10 to 20 years" because of service-connected PTSD symptoms.  April 2008 and June 2010 cardiology notes reflect that the Veteran was limited to walking one block with oxygen due to "severe fatigue" because of shortness of breath.  At a July 2013 VA heart examination, a VA examiner opined that the Veteran was only able to perform sedentary activity due to 
service-connected coronary artery disease and diabetes mellitus Type II.  

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude the type of employment for which he is trained and for which he has experience.  Considering VA examinations and treatment records and the most recent July 2013 VA heart examination, the Board finds that the Veteran's inability to perform any physical activity and only limited sedentary activity precludes maintaining substantially gainful employment.  For these reasons, and resolving reasonable doubt in the Veteran's favor, for the period from April 30, 2008 to July 30, 2013, the Board finds that the Veteran's service-connected disabilities render him essentially unemployable and unable to maintain substantially gainful employment, regardless of occupation; thus, the Board finds that TDIU is warranted under 38 C.F.R. § 4.16(a).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

TDIU from April 30, 2008 to July 30, 2013 is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


